DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed such as: “display device with improved support structure” or “with improved durability”, etc.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maruyama (Japanese Pub. No 2007/322697, English machine translation attached).
Regarding Claim 1, Maruyama discloses, at least in figure 2:  a display device (LCD, title) comprising:
a display panel (4 );
a substrate (6,  positioned behind the display panel (4);

a reflective sheet (34,  positioned on the substrate (6), and having a plurality (see fig.4, 35 goes thru the holes) of holes (34a) formed corresponding to positions of the plurality of light sources (12, see fig. 4) and a coupling hole (in 34) formed between the plurality of holes (see fig. 8); and
a body (the lower half of 35, see fig. 8) fixed to the substrate (6, via the snap mechanism at bottom of 35) as a supporter (via the top part of 35) fixed to the substrate (6) and inserted into the coupling hole (of 34); and a supporter (the top portion of 35 above (33)(compare to applicants fig. 12)  including a guide that gradually tapers (see fig.8) and extends from an upper side of the body (bottom of half of 35. Applicant calls the bottom half of fig.12 the body and the top half the support, just like Murayama) toward the display panel (4),
wherein the body of the supporter (top half of 35) is a cylinder shape (same shape as applicant figure 12) corresponding to the coupling hole (in 34), and
the guide of the supporter includes a guide inclined surface (see fig. 8) extending from a side surface of the body (lower half of 35).
Regarding Claim 2, Maruyama discloses in fig. 8) wherein the guide inclined surface (on the top half) is smoothly extended to the side surface of the body (at the bottom half).
Regarding Claim 10, Maruyama discloses in figure 8: wherein the guide has elasticity (the guide at the bottom has wings that are compressed (elastically) towards ..
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (697). 
Regarding Claim 3, Maruyama discloses in figure 8: wherein the guide of the supporter includes a center of the guide forming an upper end;
a first guide inclined surface (left wing (35a points to right wing)) extending from the center of the guide to the side surface of the body; a second guide inclined surface (the one directly facing that extends below (34)) extending from the center of the guide to the side surface of the body; a third guide inclined surface (the wing on the right 35a points to) extending from the center of the guide to the side surface of the body; and,
a fourth guide inclined surface (there has to be an identical wing in the back directly opposite the facing one for stability) extending from the center of the guide to the side surface of the body.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide the fourth guide inclined surface (not shown in fig.8) to provide stability to the guide structure.
 Regarding Claim 4, Maruyama discloses: wherein the first guide inclined surface (left) and the third guide inclined surface (right) are symmetrical with respect to the center of the guide, and the second guide inclined surface (facing) and the fourth guide inclined surface (behind the facing one) are symmetrical with respect to the center of the guide.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide the fourth guide inclined surface (not shown in fig.8) symmetrical to the second to provide stability to the guide structure.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (697) in view of Matsumoto (Japanese Pub. No. 2010218915).
Regarding Claim 5, Maruyama fails to disclose: wherein the body of the supporter includes:
a first body side surface extending from the first guide inclined surface and connecting an upper end and a lower end of the body;
a second body side surface extending from the second guide inclined surface and connecting the upper end and the lower end of the body;
a third body side surface extending from the third guide inclined surface and connecting
the upper end and the lower end of the body; and,
a fourth body side surface extending from the fourth guide inclined surface and connecting the upper end and the lower end of the body.
	Matsumoto teaches in figure 9: Elements 52c and 52d are resting on the body surface of the supporter (not labeled) and they break the surface into 4 quadrants (not nd paragraph).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to provide the claimed arrangement for the guide body of Maruyama, as taught by Matsumoto, to provide a more stable support to elements above it.
	Regarding Claim 6, Maruyama discloses: wherein the body (lower part of 35) includes a first body groove (see fig. 12) positioned between the first body side surface (slanted) and the second body side surface (slanted) and formed by being recessed inside the body (shown in fig. 12).
Regarding Claim 7, Maruyama discloses in figure 8: wherein the body includes a second body groove positioned between the first body side surface and the second body side surface, formed by being recessed inside the body (fig.8 shows 2 grooves, one on each side of the center spire, 35a points towards one), and being vertically adjacent to (they both share a common wall between them. Also see fig. 12 for another view) the first body groove.
Regarding Claim 8, Maruyama fails to disclose: wherein the body includes a third body groove positioned between the third body side surface and the fourth body side surface and formed by being recessed inside the body.
However, providing a third body groove would simply involve a duplication of parts already taught by Maruyama. Therefore, it would have been obvious to one having 
	
Regarding Claim 9, Maruyama fails to disclose: wherein the body includes a fourth body groove positioned between the third body side surface and the fourth body side surface, formed by being recessed inside the body, and being vertically adjacent to the third body groove.
However, providing a fourth body groove would simply involve a duplication of parts already taught by Maruyama. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  provide a fourth body groove, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879